In a support proceeding pursuant to Family Court Act article 4, the petitioner wife appeals from an order of the Family Court, Richmond County (Meyer, J.), dated December 19, 1995, which denied her objections to so much of an order of the same court (Gansberg, H.E.), dated November 2, 1995, as, after a hearing, *429awarded her spousal support in the sum of only $2,161.60 per month.
Ordered that the order is affirmed, without costs or disbursements.
We find no merit to the petitioner’s contention that the award should be increased. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.